waDETAILED ACTION
This office action is in response to Applicant’s submission filed on 8/31/2020. Claims 1-14 are pending in the application. As such, claims 1- 14 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-025085, filed on 2/18/2020.
Information Disclosure Statement
The information disclosure statement(s)(IDS) submitted on 8/31/2020 has been considered by the examiner.
Drawings
The drawing filed on 8/31/2020 have been accepted and considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Identifying unit”
Claim 1: line 2, Claim 11: line 2

“First generating unit”
 Claim 1: line 6, Claim 9: line 2, Claim 10: line 2

“Second generating unit” 
Claim 2: line 9, Claim 3: line 2, Claim 4: line 6, Claim 5: line 2, Claim 12: line 2

“Updating unit”
Claim 2: line 3, Claim 4: line 2, Claim 6: line 5, Claim 7: line 7, Claim 8: line 8, Claim 12: line 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 13, and 14 recite “an identify a keyword from dialogue data including a question text requesting information and a response text replying to the question text; and a first generating unit configured to generate display information for displaying a user interface that receives feedback input relating to a degree of usefulness of the keyword when searching for the information.”  These limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “processor” (or device), nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “processor” (or device) language, “identify a keyword from dialogue data …”, “requesting information…”, “replying to the question …”, “generate display information for displaying …”, and “searching for the information.” in the context of this claim encompasses two people are conversing, either one can pick the key phrase/word in the spoken dialog, with any potential question involved in their conversation.  If there is a request for information, that can also be identified just as easily. Once question is identified, human is capable of replying to the said question. All such information can be written down on a piece of paper with pen for presentation/displaying. Once the question is answered, any feedback can be received or listened to in relation to the answer or question provided. If the conversation or question/answer is based on a keyword, then the applicability or usefulness of the keyword can be assessed by examining the feedback. Any search needed can be performed by a human simply by looking into books and other printed material. All of these steps can be performed in the mind and/or using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
Similarly, dependent claims 2-12, include additional steps that are directed towards degree of usefulness calculation, condition of interaction, correlation determination, updating, focusing or reducing number of search targets, are considered “insignificant extra-solution activity to the judicial exception” because they fail to provide meaningful significance that go beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, these claims are also not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US20210124879A1)(hereinafter "Hashimoto").

Regarding claim 1, 13 and 14 Hashimoto teaches an interface-providing apparatus, method, and a non-transitory computer readable medium including computer executable instructions, wherein the instructions, when executed by a processor, cause the processor to perform a method comprising (Hashimoto, Par. 0083: “The memory 1002 is a computer readable recording medium, and may be constituted by at least one of, for example, a read only memory [ROM], an erasable programmable ROM [EPROM], an electrically erasable programmable ROM [EEPROM], a random access memory [RAM], and the like. The memory 1002 may be referred to as a register, a cache, a main memory [main storage device), or the like. The memory 1002 can store a program [a program code], a software module, or the like that can be executed in order to carry out a method according to an embodiment of the present disclosure.”, and Par. 0098:”Regardless of whether it is called software, firmware, middleware, microcode, hardware description language, or another name, software can be widely construed to refer to command set, codes, code segments, program codes, a program, a sub-program, a software module, an application, a software application, a software package, a routine, a sub-routine, an object, an executable file, an execution thread, an order, a function, or the like.”).
an identifying unit configured to identify a keyword from dialogue data including a question text requesting information and a response text replying to the question text; and (Hashimoto, Par. 0020:” The dialogue system 1 according to the present embodiment is a system that specifies optimum frequently asked questions [FAQ], and outputs a return question sentence for specifying a question sentence requested by a user to a terminal with respect to the user's input of a character string. A question sentence is specified by an additional input for the return question sentence being input from the user. For example, in a case where the sentence “[Image Omitted]” [this means ‘how to purchase, Kikan’] is input in Japanese by a user, a return question sentence for specifying a question sentence corresponding to this input is output. Meanwhile, this sentence indicates an inquiry of “ [Image Omitted] [Image Omitted] ” [this means ‘how to purchase’], but indicates an unclear character string of what “ [Image Omitted] ” [read as ‘Kikan’] means. A return question sentence may be, for example, a sentence for questioning a user as to a keyword such as “Is your question about ∘∘?” or a sentence for confirming a question sentence to a user such as “Is your question ∘∘?” A user's additional input for a return question sentence may be, for example “YES,” “NO,” or the like. In a case where a question sentence is specified by an additional input, the dialogue system 1 outputs the specified question sentence and a reply of the question sentence.”).
a first generating unit configured to generate display information for displaying a user interface that receives feedback input relating to a degree of usefulness of the keyword when display unit 12 displays the input sentence, the additional input, or the like accepted by the user input unit 11. In addition, the display unit 12 displays information of a return question sentence or the like which is input from the dialogue device 20.”, and Par. 0006:” According to an aspect of the present invention, there is provided a dialogue system configured to perform a response for prompting a user to make an additional input with respect to the user's input of a character string and determine a resulting sentence corresponding to the user's input ...”, and Par. 0007:” On the other hand, in a case where the acquisition of the input keyword to which the additional information is added is in line with the user's intention, the input keyword is reflected in the degree of coincidence [usefulness] , so that there is a tendency to reach resulting sentence candidates which are intended by the user.”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto as applied to claim 1, and in further view of Kim et al. (US20200074990A1)(hereinafter "Kim"), and Lee et al. (US8719005B1)(hereinafter "Lee").

Regarding claim 2, Hashimoto fails to explicitly disclose, however, Kim teaches an updating unit configured to calculate the degree of usefulness based on the feedback input, and (Kim, Par. 0211:” According to the present disclosure, the feedback from the user may be analyzed. Thus, the satisfaction level [degree of usefulness] of the user may be calculated automatically, and the update may be performed even when there is no update request from the user by analyzing the feedback from the user.”).
generate or update data indicating degree of usefulness which correlates the calculated degree of usefulness with the keyword or a name expressing an attribute of the keyword; and feedback from the user, and may obtain the satisfaction level  [degree of usefulness] of the user based on the number of feedbacks from the user counted for a predetermined time. The artificial intelligence unit 520 may obtain the meta information [attribute] of the user from the first voice recognition device 100. The artificial intelligence unit 520 may receive the update request for the voice recognition model from the first voice recognition device 100.”).
…. degree of usefulness as an exemplification word (Kim, Par. 0211:” … Thus, the satisfaction level [degree of usefulness] of the user may be calculated automatically…”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hashimoto, in view of Kim to employ an updating unit configured to calculate the degree of usefulness based on the feedback input, and generate or update data indicating degree of usefulness which correlates the calculated degree of usefulness with the keyword or a name expressing an attribute of the keyword, in order to improve an accuracy of the information prediction, as evidence by Kim (see Par. 0065).
Hashimoto and Kim fail to explicitly disclose; however, Lee teaches a second generating unit configured to generate a response text for narrowing down a search target of the information by referring to the data indicating degree of usefulness and using a keyword or the name expressing the attribute thereof with [[higher degree of usefulness]] as an exemplification word. (Lee, Col. 10, lines 35 – 58:” In an alternative embodiment, in the case that the answer process determines too many answers are being returned, the user may be asked clarifying questions to help narrow the search. For example, in one alternative embodiment, the question, "What happened on Jun. 24, 2004?" will return too many unique answers [as specified by the system administrator], so the answer process will query the user [in the web server's response] to refine his query to a specific geographic region or topic. In this case, the subsequent query will use the existing knowledge base without conducting additional searches, although this behavior can be overridden by the system administrator. This alternative embodiment can also handle specific ambiguities in a similar manner. For example, when the answer process determines that the word "banks" in the query, "How many banks are in New York?" could refer to either financial institutions or river banks, based on the rules in the knowledge base, it will ask the user, "Do you mean financial banking services or river banks?" by appending the text of each sense of the word, "banks" in its knowledge base to the phrase, "Do you mean", and separating the senses by the conjunction "or". In this alternative embodiment, WordNet is used to add definitions of each sense to the knowledge base, in addition to the rules entered by the reading processes.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hashimoto, and Kim, in view of Lee to employ a second generating unit configured to generate a response text for narrowing down a search target of the information by referring to the data indicating degree of usefulness and using a keyword or the name expressing the attribute thereof with [[higher degree of usefulness]] as an exemplification word, in order to provide more accurate and more relevant answers, as evidence by Lee (See Col. 8, lines 42 – 43).

Claims 3, and 12 are  rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto, Kim, and Lee  as applied to claim 2, and in further view of Di Fabbrizio et al. (US8204751B1)(hereinafter "Di Fabbrizio").

Regarding claim 3, Hashimoto, Kim, and Lee fail to explicitly disclose, however, Di Fabbrizio teaches wherein the second generating unit generates the response text as an inquiry to the question text in the dialogue data or to a newly input question text. (Di Fabbrizio, Col. 11, lines 40- 51:” An exemplary method embodiment of the invention is illustrated in FIG. 6. In this figure, a method of providing contextual responses in a dialog is shown which comprises the steps of tagging a first user input with part-of-speech tags [602], determining whether a second user input begins a new topic or is associated with an existing topic by using the part-of-speech tags and based on a semantic and a syntactic similarity between the second user input and the first user input [604] and, if the received question is associated with the existing topic, then generating a response to the second user input using information associated with the second user input and the first user input [606].”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hashimoto, Kim, and Lee in view of Di Fabbrizio to wherein the second generating unit generates the response text as an inquiry to the question text in the dialogue data or to a newly input question text, in order to improve the performance of answer retrieval, as evidence by Di Fabbrizio (See Col. 11, line 24).

providing contextual responses in a dialog is shown which comprises the steps of tagging a first user input with part-of-speech tags [602], determining whether a second user input begins a new topic or is associated with an existing topic by using the part-of-speech tags and based on a semantic and a syntactic similarity between the second user input and the first user input [604] and, if the received question is associated with the existing topic, then generating a response to the second user input using information associated with the second user input and the first user input [606].”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hashimoto, Kim, and Lee in view of Di Fabbrizio to wherein the second generating unit generates the response text in response to the data indicating degree of usefulness being generated or updated by the updating unit, or a new question text being input, in order to improve the performance of answer retrieval, as evidence by Di Fabbrizio (See Col. 11, line 24).

Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto, Kim, and Lee as applied to claim 2, and in further view of Menemura et al. (US20180090133A1)(hereinafter " Menemura").

Regarding claim 5, Hashimoto, Kim, and Lee fail to explicitly disclose, however, Menemura teaches wherein the second generating unit generates the response text by using a keyword or a name expressing the attribute thereof in which a value of the degree of usefulness is equal to or higher than a specific threshold value, or a specific number of keywords or names expressing the attribute thereof which are extracted in an order of having a higher value of the degree of usefulness, as the exemplification word. (Menemura, Par. 0061:” The dialogue text generation unit 26 is a unit that generates a response sentence to be provided to the user, based on the keyword extracted by the keyword extraction unit 24. The response sentence to be provided may be, for example, based on a dialogue scenario [a dialogue dictionary] stored in advance or based on information obtained by searching a database or the web. Known methods can be used to generate a dialogue text.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hashimoto, Kim, and Lee in view of Menemura to wherein the second generating unit generates the response text by using a keyword or a name expressing the attribute thereof in which a value of the degree of usefulness is equal to or higher than a specific threshold value, or a specific number of keywords or names expressing the attribute thereof which are extracted in an order of having a higher value of the degree of usefulness, as the exemplification word, in order to improve usability, a keyword compatible with preferences of a user can be selected, as evidence by Menemura (See Par. 0099).

Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto, Kim, and Lee as applied to claim 2, and in further view of Bhowal et al. (US20200327197A1)(hereinafter " Bhowal ").

Regarding claim 6, Hashimoto, Kim, and Lee fail to explicitly disclose, however, Bhowal teaches wherein in a case where the feedback input is performed in relation to a degree of usefulness of a keyword included in the question text but not included in the response text in the dialogue data, the updating unit generates or updates the data indicating degree of usefulness by assigning weights to the value of the degree of usefulness. (Bhowal, Par. 0109:” a feedback component, implemented on the at least one processor, requests feedback from the user regarding accuracy of the weighted summarization response relative to the user-provided utterance;”, and Par. 0110:”a machine learning component, implemented on the at least one processor, analyzes feedback received from at least one user with regard to accuracy of the weighted summarization response with regard to the user-provided utterance and updates a set of response weights based on the feedback;”, and Par. 0111:”an assignment component, implemented on the at least one processor, assigns an intent from the set of pre-defined intents to each utterance in the set of generated utterances based on a set of keywords in each utterance”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hashimoto, Kim, and Lee in view of Bhowal to wherein in a case where the feedback input is performed in relation to a degree of usefulness of a keyword included in the question text but not included in the response text in .

Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto, as applied to claim 2, and in further view of Byun et al. (US20210264905A1)(hereinafter " Byun").

Regarding claim 9, Hashimoto fails to explicitly disclose, however, Byun teaches wherein the first generating unit generates display information for displaying the user interface in association with each keyword or a search result of the information together with the dialogue data. (Byun, Par. 0022:” The processor is further configured to control the display to display at least one circular user interface [UI] element including each of the at least one keyword.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hashimoto, in view of Bhowal to wherein the first generating unit generates display information for displaying the user interface in association with each keyword or a search result of the information together with the dialogue data, in order to improve analysis and decision making, as evidence by Byun (see Par. 0003).

Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto, as applied to claim 2, and in further view of Imagawa (US20180011687A1)(hereinafter " Imagawa").

Regarding claim 10, Hashimoto fails to explicitly disclose, however, Imagawa teaches wherein the first generating unit generates the display information so that the feedback input relating to a degree of usefulness of the keyword is received in a binary manner, expressing whether or not the keyword is useful, or a multivalued manner, expressing a degree in which the keyword is useful. ( Imagawa, Par. 0093:” For example, in a case where a response is made with “Yes/No”, keywords related to the case where the response is “Yes” and the case where the response is “No” and keywords common to both of them are selected from a database [response sentence dictionary], and the selected keyword is output to the display screen 2 so that the selected keyword as well as tags “Yes”, “No”, and “Common” are displayed in individual areas [see FIG. 11].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hashimoto, in view of Imagawa to wherein the first generating unit generates the display information so that the feedback input relating to a degree of usefulness of the keyword is received in a binary manner, expressing whether or not the keyword is useful, or a multivalued manner, expressing a degree in which the keyword is useful, in order to improve the operability of the system, as evidence by Imagawa (See Par. 0011).

Claim 11, is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto, as applied to claim 2, and in further view of Lobacheva et al. (US20100121973A1)(hereinafter " Lobacheva ").

Regarding claim 11, Hashimoto fails to explicitly disclose, however, Lobacheva teaches wherein the identifying unit identifies the keyword using a rule-based method or a statistics-based method. (Lobacheva, Par. 0029:” In an example, identifying [106] keywords includes applying natural language processing [NLP] to closed captioning/editorial transcripts. In another example, identifying [106] keywords can include applying statistical natural language processing [NLP], a rules-based NLP, a simple editorial keyword list processing, or statistical keyword list processing.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hashimoto, in view of Lobacheva to wherein the identifying unit identifies the keyword using a rule-based method or a statistics-based method, in order to automatically detected natural boundaries in speech, as evidence by Lobacheva (See Par. 0050).


Allowable Subject Matter
Claims 4, 7 and 8 are objected to as being dependent upon a rejected base claims, but would be allowable if written in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 recites “The apparatus according to claim 2, wherein the updating unit further correlates the degree of usefulness with a condition of interaction, under which each keyword is used, in the data indicating degree of usefulness, and the second generating unit determines a condition of interaction relating to a question text, which is immediately before the response text and a response target of the response text, and generates the response text by using a keyword corresponding to the determined condition or a name expressing an attribute thereof, whichever has a higher degree of usefulness, as the exemplification word.” Which is allowable over the prior art. The closest teachings to the indicated allowable subject matter are the references that cited in the current office action. One such prior art of the record is Manoogian et al. (US-20110288937A1), where he teaches Par. 0011:” The keywords are preferably derived from content generated by the user and/or the content the user interacts with on a social network. In creating the user summary of weighted keywords, keywords are preferably first identified within content of the social network that the user has interacted with, based on grouping and priority rules keywords are assigned to the user summary, and then weighting is applied to keywords according to how strongly they correlate to, or are affiliated with, a user description (e.g., based on frequency of occurrence). More preferably, the keywords are derived from content of a social network stream. The social network stream may include correlates the degree of usefulness with a condition of interaction, under which each keyword is used, in the data indicating degree of usefulness, and the second generating unit determines a condition of interaction relating to a question text, which is immediately before the response text and a response target of the response text, and generates the response text by using a keyword corresponding to the determined condition or a name expressing an attribute thereof, whichever has a higher degree of usefulness, as the exemplification word. Therefore, claim 4, is allowable for supra reasons.

Claim 7 recites “The apparatus according to claim 2, wherein, in a case where the feedback input is performed in relation to a degree of usefulness of a keyword included in a response text that was able to reduce the number of search targets to a number equal to or lower than a feedback input is performed in relation to a degree of usefulness of a keyword included in a response text that was able to reduce the number of search targets to a number equal to or lower than a specific ratio or a specific value before and after the response text, the updating unit generates or updates the data indicating degree of usefulness by assigning weights to the value of the degree of usefulness. Therefore, claim 7, is allowable for supra reasons.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Yamamoto (US-20140351228A1) teaches Par. 0048:” The user's comment input unit 11 inputs user's comments therein. More specifically, the user's comment input unit 11 accepts an input user's comment, and passes it to the later user's comment analysis unit 12. The user's comment input unit 11 may hold the accepted user's comment in the user's comment retaining unit 21. A user's comment is character string information indicating comment contents input by the user into the system. When the user makes speech input, the user's comment input unit 11 may convert the speech into a text form. The user's comment input unit 11 is realized by an information input device such as keyboard. When a user's comment is input via a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/             Examiner, Art Unit 2656                                                                                                                                                                                           
/HUYEN X VO/             Primary Examiner, Art Unit 2656